DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 22 December 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-6, 8-10, 12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caveney et al. (US 2007/0020082) (“Caveney”).
Claim 1: a first link (FIG. 3A, 201); a second link (202) rotatably connected to the first link; a third link (203) rotatably connected to the second link at a wrist joint (FIG. 3A), where the third link comprises an end effector (at C/P1 in FIG. 3A) configured to support a substrate (106) thereon; and a mechanical transmission (FIG. 6) comprising a pulley (674), where the mechanical transmission is connected to the third link to control rotation of the third link on the second link, where the mechanical transmission is configured to control rotation of the third link on the second link (203 is on 202) as a function of an 
Claim 2: where the first and second links have link lengths which are not equal (paragraph [0027]);
Claim 3: where the mechanical transmission is configured to rotate the third link relative to the second link, as the first and second links are rotated relative to each other, such that the third link has a first movement and a second movement, where the third link comprises a non-translational movement during the first movement (FIG. 3A-3J in its entirety or part), and where the third link comprises a translational movement during the second movement (FIG. 2);
Claim 5: where the mechanical transmission comprises at least one transmission belt on the pulley (616);
Claim 6: where the pulley is non-circular (674 is non-circular viewed from its side in FIG. 6);
Claim 8: where the wrist path comprises a straight portion (FIG. 2), where the mechanical transmission is configured to move the third link with a rotational movement (FIG. 3A-3J in its entirety or part) when the wrist joint follows the curved portion of the wrist path, and where the third link rotates relative to the second link and the third link moves with a translational movement (FIG. 2) when the wrist joint follows the straight portion of the wrist path (FIG. 6);
Claim 9: a drive connected to the first link and the second link, where the drive comprises at least two coaxial drive shafts, and there at least one transmission belt connect one of the drive shafts to the pulley and to at least one drive pulley connected to the second link (drives in FIG. 6);
Claim 10: connecting links in series to at least partially form a substrate arm, where the links comprise: a first link (FIG. 3A, 201); a second link (202) rotatably connected to the first link; and a third link (203) rotatably connected to the second link at a wrist joint (FIG. 3A), where the third link comprises an end effector (at C/P1 in FIG. 3A) configured to support a substrate (106) thereon; and connecting a mechanical transmission (FIG. 6) to the third link, where the mechanical transmission is configured to control rotation of the third link on the second link as a function of an angle between the first and second links, where the mechanical transmission comprises a pulley (674), and where the mechanical transmission is configured such that, as the first and second links are rotated relative to each other: the wrist joint follows a wrist path which comprises a curved portion (FIG. 3A-3J in its entirety or part), and a center of the substrate supported on the end effector is moved along a substantially straight substrate path (path R) as the wrist joint follows the curved portion of the wrist path, where the mechanical transmission on the second link is configured to completely mechanically provide and limit the rotation of the third link, as the function of an angle between the first and second links, by the mechanical 
Claim 12: where the mechanical transmission is connected to the third link to rotate the third link relative to the second link, as the first and second links are rotated relative to each other, such that the third link has a first movement and a second movement, where the third link has a non-translational movement during the first movement (FIG. 3A-3J in its entirety or part), and where the third link has a translational movement-during the second movement (FIG. 2);
Claim 14: where connecting the mechanical transmission to the third link comprises the mechanical transmission comprising at least one transmission belt (616) mounted on the pulley;
Claim 16: where the links and the mechanical transmission are connected to each other such that the wrist path comprises a straight portion (FIG. 2), where the mechanical transmission is configured to move the third link with a non-translational movement (FIG. 3A-3J in its entirety or part) when the wrist joint follows the curved portion of the wrist path, and where the third link rotates relative to the second link and where the third link moves with a translational movement (FIG. 2) when the wrist joint follows the straight portion of the wrist path (FIG. 6).

Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive except for the specification and drawing objections.
The independent claims are construed such that “completely mechanically” may comprise electro-mechanical; the mechanical transmission comprises the motors which are electro-mechanical and provide the restricted rotation the function of an angle between the first and second links.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652